Name: 2003/270/EC: Council Decision of 8 April 2003 amending Decision 1999/70/EC concerning the external auditors of the national central banks as regards the external auditors of the Deutsche Bundesbank
 Type: Decision
 Subject Matter: monetary economics;  accounting;  economic geography;  labour market
 Date Published: 2003-04-17

 Avis juridique important|32003D02702003/270/EC: Council Decision of 8 April 2003 amending Decision 1999/70/EC concerning the external auditors of the national central banks as regards the external auditors of the Deutsche Bundesbank Official Journal L 099 , 17/04/2003 P. 0049 - 0049Council Decisionof 8 April 2003amending Decision 1999/70/EC concerning the external auditors of the national central banks as regards the external auditors of the Deutsche Bundesbank(2003/270/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Statute of the European System of Central Banks and of the European Central Bank (ECB) and in particular to Article 27(1) thereof,Having regard to the recommendation of the ECB of 6 March 2003,Whereas:(1) The accounts of the ECB and of the national central banks are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union.(2) The Governing Council of the ECB recommended the Council to approve the appointment, starting from the financial year 2003, of a new external auditor of the Deutsche Bundesbank, in addition to the continuing mandate of its other external auditor, as approved by virtue of Decision 1999/70/EC(1).(3) It is appropriate to follow the recommendation of the Governing Council of the ECB,HAS DECIDED AS FOLLOWS:Article 1Article 1(2) of Decision 1999/70/EC shall be replaced by the following:"2. PwC Deutsche Revision AG and Ernst & Young Deutsche Allgemeine Treuhand AG are hereby approved as the external auditors of the Deutsche Bundesbank as from the financial year 2003 for a renewable period of one year."Article 2This Decision shall be notified to the ECB.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Luxembourg, 8 April 2003.For the CouncilThe PresidentG. Drys(1) OJ L 22, 29.1.1999, p. 69. Decision as last amended by Decision 2000/737/EC (OJ L 298, 25.11.2000, p. 23).